UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: December 31, 2014 Date of reporting period: June 30, 2014 Item 1. Reports to Stockholders. Capital Advisors Growth Fund C Tactical Dynamic Fund Semi-Annual Report June 30, 2014 CAPITAL ADVISORS GROWTH FUND July 16, 2014 Dear Shareholder, The Capital Advisors Growth Fund (the “Fund”) advanced 7.26% in the first six months of 2014, compared to gains of 7.14% and 6.31% for the Fund’s benchmarks, the S&P 500® Index and Russell 1000® Growth Index, respectively. The following data summarizes the Fund’s performance over various holding periods ended June 30, 2014 in comparison to the Fund’s relevant benchmarks: Periods Ended June 30, 2014 Russell 1000® Fund Growth Index S&P 500® Index 6-Months 7.26% 6.31% 7.14% 1-Year 25.46% 26.92% 24.61% 3-Years 14.78% 16.26% 16.58% 5-Years 15.45% 19.24% 18.83% 10-Years 7.76% 8.20% 7.78% Inception (12/31/1999) 2.16% 1.85% 3.97% Net Expense Ratio: 1.26%^ Gross Expense Ratio: 1.59% ^ The Advisor has contractually agreed to waive a portion or all of its management fees and pay Fund expenses, through at least April 29, 2015 to ensure that the Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses (“AFFE”) of 0.01%, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 2.00% redemption fee if shares are redeemed within 7 days of purchase.Performance data does not reflect the redemption fee.If it had, returns would be reduced. 2 CAPITAL ADVISORS GROWTH FUND PERFORMANCE ATTRIBUTION Individual stocks that contributed most to the Fund’s return during the first half of 2014 include Apple, Inc. (AAPL: $96.08), Brookfield Asset Management, Inc. (BAM: $44.82) and Gilead Sciences, Inc. (GILD: $86.82).All three stocks remain in the portfolio as of July 16, 2014. The most substantial underperformers during the first half were Amazon.com, Inc. (AMZN: 355.96), General Motors Company (GM: $37.58) and Generac Holdings, Inc. (GNRC: $43.50).The Fund continued to hold each of these stocks as of July 16, 2014. OUTLOOK We believe the recent price of all financial assets probably includes a valuation premium derived from today’s historically low interest rates and the widely held view that rates will remain low for an extended time.If a new development dislodges this consensus opinion a very large percentage of investors may find themselves on the same side of a wrong assumption.The situation could become unstable. The better news is that today’s narrow consensus about interest rates might only be unstable if it turns out to be wrong.In order for it to be wrong, the Federal Reserve Board (the “Fed”) would have to break its commitment to keep rates low.This seems unlikely in the near term, but uncomfortably possible further out.The reason is that the Fed’s commitment to easy monetary policy is data-dependent.As long as the economy evolves according to the Fed’s current forecast their commitment to abnormally low interest rates will be appropriate.However, if the economy deviates from the Fed’s expectation an adjustment in policy may be necessary, even if it means reneging on previous forward guidance. The staff at the Federal Reserve includes over 200 Ph.D. economists with access to the most extensive economic data in the world.Historically, this analytical advantage hasn’t helped much.The chart below shows that Federal Reserve economists have been quite consistent at forecasting what just happened in the economy.As for predicting what will happen next…not so much. 3 CAPITAL ADVISORS GROWTH FUND Note: The graphs above and below were included in a working paper entitled “History of the Forecasters: An Assessment of the Semi-Annual U.S. Treasury Bond Yield Forecast Survey” (Brooks & Gray, 2003).The paper studied the forecasting accuracy of Federal Reserve economists from June 30, 1982 to June 30, 2002 to discover whether the group of experts who set interest rates in our economy is able to effectively forecast their trajectory through time. Source: Brooks & Gray, 2003 (6/30/82 to 6/30/02); GestaltU, 2013. The diagonal line illustrates the inverse correlation. 4 CAPITAL ADVISORS GROWTH FUND The sobering message from the scatter plot above is that the Federal Reserve’s forecasts for interest rates just six months out were negatively correlated with actual outcomes during the 20-year study period from 1983 to 2003.In defense of the Fed, the statistical significance of the data in this graph is not high, so it wouldn’t pay to bet against the Fed’s forecast.The point is that the team of experts whose forward guidance shapes the world’s expectations for interest rates appears to be no better than the rest of us at getting the forecast right…and they have the power to influence the outcome! For six years the Fed has used forward guidance to encourage investors to incorporate low and stable interest rates into the valuation models they use for virtually all investment assets.The good news is the policy has been successful.Asset markets of all kinds have performed admirably since the financial crisis, with many, including stocks, breaking new high ground within the past 12 months. The dark side of the Fed’s successful forward guidance is the instability it introduces into the system by encouraging a large majority of market participants to adopt a similar forecast for the future.Six years into the recovery it seems that prices in most asset markets may be dependent on abnormally low interest rates because that is the outcome most investors expect.If this narrow consensus about interest rates turns out to be wrong, a large percentage of investors may need to adjust into an unbalanced market. For now, the research team at Capital Advisors counts itself among the majority regarding our outlook for interest rates.We expect the Fed to complete its quantitative easing program in the fourth quarter of this year, and then move slowly and methodically to increase the interbank lending rate (i.e. “Fed Funds”) after that.With this as our baseline forecast, we continue to find attractive opportunities in the equity markets, and we don’t hesitate to pull the trigger when we see something we like. However, we are mindful of the reality that some portion of the value of everything we hold in the Fund is dependent upon low and stable interest rates.We also recognize that no one, including the Fed, is very good at forecasting rates.Therefore, we assign a non-trivial probability to a future where interest rates rise sooner and go higher than most investors seem to expect.This is why we began a process of reducing risk in the Fund during the fourth quarter of 2013, and why we have continued down this path so far in 2014. The graph below has been updated since the last shareholder letter to reflect a continued downshift in the risk profile of the Fund.The Fund remains fully invested in stocks, but we continue to tilt the portfolio more conservatively by emphasizing “Stable Earners” like AT&T, Inc., The Coca-Cola Company, Johnson & Johnson, McDonald’s Corporation, PepsiCo, 5 CAPITAL ADVISORS GROWTH FUND Inc., The Procter & Gamble Company and Unilever PLC.We have also reduced the allocation to our most aggressive category of stocks – “Emerging Franchises.”After selling Apollo Education Group and Facebook, Inc. at the end of the second quarter, the Fund includes just one Emerging Franchise at this time – Valeant Pharmaceuticals International, Inc. Source:Capital Advisors, Inc.Numbers on the vertical axis represent an internally generated risk score where higher numbers represent higher risk and lower numbers represent lower risk. FUND HOLDINGS The ten largest holdings in the Fund as of June 30, 2014 were as follows: Cost/Share Market/Share Security No. Shares Portfolio % Brookfield Asset Management, Inc. Apple, Inc. Wells Fargo & Company Unilever PLC The Coca-Cola Company AT&T, Inc. General Electric Company Capital One Financial Corp. Eaton Corp. PLC Gilead Sciences, Inc. Of the 34 common stocks held by the Fund as of June 30, 2014, the 10 largest holdings represented 36.5% of total assets.The Fund held 7.3% of its assets in interest bearing cash reserves as of June 30, 2014. 6 CAPITAL ADVISORS GROWTH FUND RECENT ADDITIONS TO THE FUND Recent new additions to the Fund’s portfolio include Gilead Sciences, Inc. (GILD: $86.82) and The Priceline Group, Inc. (PCLN: $1,225.19).Both stocks were purchased following a correction in social media and biotechnology stocks during the spring that triggered a steep drop in both stocks prior to their addition to the Fund. Gilead Sciences is a world leader in the development of therapies for infectious diseases.The core of the company’s drug portfolio serves patients with HIV and hepatitis B and C, although Gilead also markets products for pulmonary and cardiovascular diseases and cancer. Gilead’s growth prospects improved dramatically in late 2013 with the approval of a new drug for hepatitis C called Sovaldi.Uptake for Sovaldi has been rapid so far due to its unusual success during clinical trials relative to prevailing therapies. Beyond the near-term growth potential of Sovaldi, we appreciate Gilead’s business model of serving large market opportunities with a relatively small sales force, efficient manufacturing, and a historically productive research and development budget.Management also deserves credit for growing the business through selective acquisitions at prices that look very attractive in hindsight. Priceline is a leading online travel company that connects consumers wishing to make travel reservations with providers of travel services around the world.The company facilitates reservations (including hotels, bed and breakfasts, hostels, apartments, vacation rentals and other properties) through the Booking.com, priceline.com and Agoda.com brands.In the United States, the company also offers reservations for rental cars, airline tickets, vacation packages and cruises through the priceline.com brand. Priceline may be a beneficiary of the growing transition to online travel booking around the world.Currently, the company has less than 4% of the estimated global market share for travel related bookings.We feel there is room for the category to at least double its current penetration rate.Priceline’s revenue growth should benefit from its strong network effect and economies of scale.We believe Priceline’s growth prospects can continue to improve as more travel service providers are added to the company’s expanding network. In addition to these new additions to the Fund’s portfolio, we recently added to existing holdings in Amazon.com, Inc. (AMZN: $356.53), General Electric Company (GE: $27.00) and General Motors Company (GM: $37.56) to take advantage of stock prices we found attractive for each stock in recent months. 7 CAPITAL ADVISORS GROWTH FUND As always, we appreciate the trust you have placed with the Capital Advisors Growth Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Chief Investment Officer/ Portfolio Manager Portfolio Manager Capital Advisors Growth Fund Capital Advisors Growth Fund Managing Director, CEO, Capital Advisors, Inc. Capital Advisors, Inc. Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard and Channing S. Smith, and are subject to change, are not guaranteed, and should not be considered investment advice. The S&P 500® Index is an unmanaged, capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.Indices are not available for direct investment and do not incur expenses. Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. Mutual fund investing involves risk.Principal loss is possible.Growth stocks typically are more volatile that value stocks, however, value stocks have a lower expected growth rate in earnings and sales.The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in derivatives, such as options, which involve risks different from, and in certain cases, greater than the risks presented by traditional investments. Must be preceded or accompanied by a current prospectus.Please read it carefully before you invest. The Fund is distributed by Quasar Distributors, LLC. 8 C TACTICAL DYNAMIC FUND July 16, 2014 Dear Shareholder, The C Tactical Dynamic Fund (the “Fund”) advanced 3.33% in the first six months of 2014.This compares to a gain of 6.26% for the Fund’s primary benchmark, which is an equal-weight composite of the four indexes that comprise the investment universe for the Fund’s portfolio – domestic equities, developed international equities, emerging markets and global natural resources.The following data summarizes the Fund’s performance over various holding periods ended June 30, 2014 in comparison to these benchmarks: Period Ended June 30, 2014 MSCI S&P Global MSCI Emerging Natural Blended S&P 500® EAFE Markets Resources Fund Benchmark± Index Index Index Index 3-Months 3.58% 5.71% 5.23% 4.09% 6.60% 6.90% 6-Months 3.33% 6.26% 7.14% 4.78% 6.14% 6.88% 1-Year 10.29% 21.10% 24.61% 23.57% 14.31% 21.72% Inception (8/10/12)* 7.61% 13.75% 21.86% 20.08% 6.23% 7.09% *Annualized ± Effective as of the Fund’s annual report for the fiscal year ended December 31, 2013, a blended benchmark that is an equal-weight composite of the S&P 500® Index, MSCI EAFE Index, MSCI Emerging Markets Index and S&P Global Natural Resources Index has replaced the S&P Global Broad Market Index as a more appropriate broad-based securities market index for the Fund. Net Expense Ratio: 1.64%^ Gross Expense Ratio: 1.80% The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses to ensure that the Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses (“AFFE”) of 0.39%, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund through at least April 29, 2015. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. 9 C TACTICAL DYNAMIC FUND The Fund imposes a 1.00% redemption fee if shares are redeemed within 30 days of purchase.Performance data does not reflect the redemption fee.If it had, returns would be reduced. PERFORMANCE ATTRIBUTION Recent performance and activity in the Fund is always driven by the Fund’s objective investment process.The Fund invests in four primary asset sectors: domestic equities, international equities, emerging markets and natural resources.To gain access to these four sectors the Fund invests in up to 50 exchange-traded funds (“ETFs”) that in our opinion represent the primary constituents of each of the four asset markets.The strategy uses a proprietary, moving average-based model to systematically adjust its risk exposure to each of the 50 ETFs on a monthly basis.There are no subjective overrides or inputs into the model. This process allows the Fund’s risk profile to dynamically adjust to prevailing market conditions based on objective signals from market prices.When the global equity markets have been trending upward we expect many of the 50 ETFs to be included in the portfolio.When the recent trend has been negative in the global risk markets, we expect the Fund’s allocation to fixed income and cash reserves to increase as equity ETFs are sold from the portfolio in response to these negative trends. The Fund’s return in the first half of 2014 saw each of the four asset markets that make up its investment universe contribute positively to its performance.The U.S. sectors recorded the best performance followed by the global natural resources sector, the developed international markets sector and the emerging markets sector.For the first time since the inception of the Fund, all four sectors were fully invested at the mid-point of the year. The following three ETFs were the biggest contributors to performance in the first six months of 2014: -iShares Global Energy ETF -iShares U.S. Oil & Gas Exploration & Production ETF -iShares MSCI India ETF The following three ETFs were the biggest detractors to performance in the first six months of 2014: -iShares China Large-Cap ETF -iShares MSCI Japan ETF -iShares MSCI Poland Capped Investable Market Index Fund OUTLOOK The Fund’s rules-based investment process offers an objective snapshot of the state of the global equity markets at any given time.Individual countries 10 C TACTICAL DYNAMIC FUND and industry sectors that are in an uptrend are likely to be represented in the portfolio, while those sectors and countries in a downtrend are likely to be out of the portfolio. As of June 30, 2014, the Fund was approximately 98.5% invested in risk markets, with the remainder in cash and short-term investment-grade bond ETFs.The 98.5% allocation to global risk markets was spread across 50 ETFs. The Fund’s recent positioning is representative of the rising global equity market performance in the first six months of 2014.The U.S. stock market reached new highs with all 10 sectors posting gains in the first half of the year, led by the energy sector.Developed international markets were buoyed by rising merger-and-acquisition activity and further stimulus measures implemented by the European Central Bank.Additionally, Japan rebounded in May and June as revised data showed that the world’s third largest economy expanded at a faster pace than originally reported.Both emerging markets and global natural resources rallied on expectations of an improving global economy and subsiding political uncertainty in the faster growing emerging markets. FUND HOLDINGS The ten largest holdings in the Fund as of June 30, 2014 were as follows: Portfolio Holding Percentage Weighting Market Vectors Agribusiness ETF iShares MSCI Global Select Metals & Mining Producers ETF iShares Global Energy ETF iShares MSCI United Kingdom ETF iShares China Large-Cap ETF iShares MSCI Japan ETF Energy Select Sector SPDR ETF iShares MSCI Brazil Capped ETF iShares U.S. Utilities ETF Materials Select Sector SPDR ETF As of June 30, 2014, the 10 largest holdings represented 34.82% of total assets. The Fund continues to be diversified across sectors, geographies, and holdings.As of June 30, 2014, the Fund’s exposure to risk markets within its four sector quadrants was as follows: Risk Market Sector Percentage Weighting Developed Markets 24.25% U.S. Equity Sectors 25.00% Emerging Markets 24.50% Natural Resources 24.75% Total Risk Markets 98.50% Short-Term Bonds and Reserves 1.50% 11 C TACTICAL DYNAMIC FUND IN SUMMARY… The Fund’s investment process is designed to accomplish two investment goals.First, the strategy seeks to take advantage of a material difference in the distribution of monthly returns for many risk assets in months following a positive moving average reading (i.e. the asset is trading above its moving average) compared to months following a negative moving average measurement.The historical record of many asset sectors demonstrates that average monthly returns have been higher, and the frequency of negative returns has been lower, in months following a positive moving average reading versus a negative reading. The second goal is to reduce the likelihood of experiencing a significant drawdown in the principal value of the portfolio during secular bear markets for various asset sectors.The discipline of selling any of the Fund’s 50 risk market ETFs when they cross below their moving average may allow the Fund to avoid a further decline in those ETFs whenever a short-term correction evolves into a secular bear market for a given country or industry sector. By applying a binary allocation target to 50 subsectors of the global equity markets the Fund should deliver a different pattern of returns compared to static benchmarks for these markets.Since the binary allocation targets are driven by trend-following signals, investors in the Fund should expect a reasonably high correlation to the global equity markets during broad advances for these markets because most of the Fund’s 50 ETFs are likely to trade above their moving average during a sustained uptrend.The Fund should exhibit low correlation to the global equity markets during broad downturns because many of the 50 ETFs would likely trade below their moving average under these conditions. The cost for these very favorable correlation characteristics is borne during trendless market conditions when short-term volatility frequently triggers false signals in the portfolio that can reduce the Fund’s return relative to its benchmark.These periods are inevitable and unavoidable, yet we don’t worry about their long-term impact on the Fund’s results as long as the strategy performs as expected during secular bull and bear market cycles for global equities. 12 C TACTICAL DYNAMIC FUND As always, we appreciate the trust you have placed with the C Tactical Dynamic Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Portfolio Manager Portfolio Manager C Tactical Dynamic Fund C Tactical Dynamic Fund CEO, Capital Advisors, Inc. Managing Director, Capital Advisors, Inc. Monty L. Butts Portfolio Manager C Tactical Dynamic Fund Managing Director, Capital Advisors, Inc. Investment performance reflects voluntary fee waiver in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard, Channing S. Smith, and Monty L. Butts and are subject to change, are not guaranteed, and should not be considered investment advice. Fund holdings and sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. Mutual fund investing involves risk, including the potential loss of principal.The Fund invests in foreign securities, which involves political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater in emerging markets.Investments in debt securities typically decrease in value when interest rates rise.The risk is usually greater for longer-term debt securities.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading 13 C TACTICAL DYNAMIC FUND may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Sector-specific ETFs may entail greater volatility than ETFs diversified across sectors since sector-specific ETFs are more susceptible to economic, political, regulatory and other occurrences influencing such sector.The Fund’s trend following strategy responds to changes that have already begun to occur in the marketplace.There is a risk that the Fund will be late in either investing in ETFs that are expected to benefit from improving trends or selling ETFs that are expected to suffer from deteriorating trends.Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. Diversification does not assure a profit or protect against a loss in a declining market. Correlation is a statistical measure of how two securities move in relation to each other. S&P 500 Index is an unmanaged, capitalization weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries.This index assumes the reinvestment of dividends and the percentage changes in the benchmark represent the annual percentage change of the index for the period reported. MSCI EAFE Index is designed to measure the performance of the developed international equity markets in Europe, Australia and the Far East.The index assumes the reinvestment of dividends.Returns for this index were utilized throughout the study period for the developed international markets. MSCI Emerging Markets Index is designed to measure the performance of emerging market equities throughout the world.The index assumes the reinvestment of dividends.Returns for this index were utilized throughout the study period for emerging market equities. S&P Global Natural Resource Index includes 90 of the largest publicly-traded companies in natural resources and commodities businesses that meet specific investability requirements, offering investors diversified and investable equity exposure across 3 primary commodity related sectors: agribusiness, energy, and metals & mining. An investment cannot be made directly in an index. References to other fund should not be interpreted as an offer of these securities. 14 CAPITAL ADVISORS FUNDS EXPENSE EXAMPLE at June 30, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period (1/1/14 – 6/30/14). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Capital Advisors Growth Fund and the C Tactical Dynamic Fund.Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second set of lines of the 15 CAPITAL ADVISORS FUNDS EXPENSE EXAMPLE at June 30, 2014 (Unaudited), Continued table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Capital Advisors Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/14 6/30/14 (1/1/14 – 6/30/14) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. C Tactical Dynamic Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/14 6/30/14 (1/1/14 – 6/30/14) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 16 CAPITAL ADVISORS FUNDS SECTOR ALLOCATION OF PORTFOLIO ASSETS – June 30, 2014 (Unaudited) Capital Advisors Growth Fund C Tactical Dynamic Fund Percentages represent market value as a percentage of total investments. 17 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares COMMON STOCKS - 92.75% Value Air Delivery & Freight Services - 2.31% FedEx Corp. $ Asset Management - 2.43% BlackRock, Inc. Auto Manufacturers - Major - 2.77% General Motors Co. Beverages - Soft Drinks - 3.51% The Coca-Cola Company Biotechnology - 5.49% Amgen, Inc. Gilead Sciences, Inc.* Business Services - 4.24% The Priceline Group, Inc.* Visa, Inc. - Class A Catalog & Mail Order Houses - 2.52% Amazon.com, Inc.* Conglomerates - 3.57% General Electric Co. NOW, Inc.* Credit Services - 3.09% Capital One Financial Corp. Discount, Variety Stores - 2.25% Costco Wholesale Corp. Diversified Machinery - 1.58% Generac Holdings, Inc.* The accompanying notes are an integral part of these financial statements. 18 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited), Continued Shares Value Drug Delivery - 2.33% Valeant Pharmaceuticals International, Inc.*# $ Drug Manufacturers - 2.31% Johnson & Johnson Electric Utilities - 2.85% Calpine Corp.* Health Care Plans - 2.52% Express Scripts Holding Co.* Industrial Electrical Equipment - 3.08% Eaton Corp. PLC Internet Information Providers - 3.33% Google, Inc. - Class C* Google, Inc. - Class A* Major Integrated Oil & Gas - 1.92% Occidental Petroleum Corp. Medical Appliances & Equipment - 2.55% Abbott Laboratories Medical Instruments & Supplies - 2.28% Covidien PLC# Money Center Banks - 3.93% Wells Fargo & Co. Oil & Gas Equipment & Services - 2.71% National Oilwell Varco, Inc. Personal Computers - 4.10% Apple, Inc. The accompanying notes are an integral part of these financial statements. 19 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited), Continued Shares Value Personal Products - 5.41% Procter & Gamble Co. $ Unilever PLC - ADR Processed & Packaged Goods - 2.92% PepsiCo, Inc. Railroads - 2.57% CSX Corp. Real Estate Development - 5.43% Brookfield Asset Management, Inc. - Class A# Restaurants - 2.41% McDonald’s Corp. Semiconductor - Integrated Circuits - 2.92% Qualcomm, Inc. Telecommunication Services/Domestic - 3.42% AT&T, Inc. Total Common Stocks (Cost $25,343,650) SHORT-TERM INVESTMENTS - 3.82% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,448,418) Total Investments in Securities (Cost $26,792,068) - 96.57% Other Assets in Excess of Liabilities - 3.43% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day annualized yield as of June 30, 2014. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 20 C TACTICAL DYNAMIC FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares EXCHANGE-TRADED FUNDS - 97.94% Value Developed Markets - 21.83% iShares MSCI Australia ETF $ iShares MSCI Belgium Capped ETF iShares MSCI France ETF iShares MSCI Germany ETF iShares MSCI Hong Kong ETF iShares MSCI Ireland Capped ETF iShares MSCI Italy Capped ETF iShares MSCI Japan ETF iShares MSCI Netherlands ETF iShares MSCI Spain Capped ETF iShares MSCI Sweden ETF iShares MSCI Switzerland Capped ETF iShares MSCI United Kingdom ETF Emerging Markets - 26.28% iShares China Large-Cap ETF iShares MSCI All Peru Capped ETF iShares MSCI Brazil Capped ETF iShares MSCI Chile Capped ETF iShares MSCI India ETF iShares MSCI Indonesia ETF iShares MSCI Israel Capped ETF iShares MSCI Malaysia ETF iShares MSCI Mexico Capped ETF iShares MSCI Poland Capped Investable Market Index Fund iShares MSCI Russia Capped ETF iShares MSCI Singapore ETF iShares MSCI South Africa ETF iShares MSCI South Korea Capped ETF iShares MSCI Taiwan ETF iShares MSCI Thailand Capped ETF iShares MSCI Turkey ETF Global Natural Resources - 23.25% Global X Silvers Miners ETF iShares Global Energy ETF iShares Global Timber & Forestry ETF The accompanying notes are an integral part of these financial statements. 21 C TACTICAL DYNAMIC FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited), Continued Shares Value Global Natural Resources - 23.25%, Continued iShares MSCI Global Select Metals & Mining Producers ETF $ iShares U.S. Oil Equipment & Services ETF iShares U.S. Oil & Gas Exploration & Production ETF Market Vectors Agribusiness ETF Market Vectors Gold Miners ETF PowerShares Global Water Portfolio Treasuries/Investment Grade Bonds - 0.25% iShares 1-3 Year Treasury Bond ETF U.S. Equity Sectors - 26.33% Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund iShares U.S. Consumer Services ETF iShares U.S. Financials ETF iShares U.S. Healthcare ETF iShares U.S. Industrials ETF iShares U.S. Technology ETF iShares U.S. Telecommunications ETF iShares U.S. Utilities ETF Market Vectors-Coal ETF Materials Select Sector SPDR Trust Total Exchange-Traded Funds (Cost $21,855,730) SHORT-TERM INVESTMENTS - 1.35% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $343,758) Total Investments in Securities (Cost $22,199,488) - 99.29% Other Assets in Excess of Liabilities - 0.71% Net Assets - 100.00% $ † Rate shown is the 7-day annualized yield as of June 30, 2014. ETF - Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 22 CAPITAL ADVISORS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2014 (Unaudited) Capital Advisors C Tactical Growth Fund Dynamic Fund ASSETS Investments, at value (cost $26,792,068 and $22,199,488, respectively) $ $ Cash — Receivables: Securities sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — Fund shares redeemed — Due to advisor Audit fees Shareholder reporting Transfer agent fees and expenses Administration and fund accounting fees Distribution fees — Pricing fees — Chief Compliance Officer fee Custodian fees Legal fees Accrued other expenses 20 — Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 23 CAPITAL ADVISORS FUNDS STATEMENTS OF OPERATIONS For the six months ended June 30, 2014 (Unaudited) Capital Advisors C Tactical Growth Fund Dynamic Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $4,330 and $0, respectively) $ $ Interest 69 17 Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Distribution fees (Note 5) — Transfer agent fees and expenses (Note 4) Audit fees Registration fees Legal fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Trustee fees Shareholder reporting Miscellaneous fees Insurance Pricing fees — Total expenses Less: advisory fee waiver (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 24 CAPITAL ADVISORS GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain on investments — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $
